Citation Nr: 1108934	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  04-42 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease with arthritis, lumbar spine, prior to December 17, 2009 and in excess of 20 percent from December 17, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease with spinal stenosis and degenerative arthritis, cervical spine, prior to December 17, 2009 and in excess of 20 percent from December 17, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1982 and from June 1983 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This decision granted service connection for lumbar and cervical spine disabilities and assigned an initial 10 percent rating for each, effective August 8, 1996.  Thereafter, the Veteran appealed with respect to the initially assigned ratings.  While the appeal was pending, a May 2010 rating decision assigned a 20 percent evaluation for the service-connected lumbar spine disability and a 20 percent rating for the service-connected cervical spine disability, effective December 17, 2009.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In October 2008, the Board remanded the case to the agency of original jurisdiction (AOJ), and it now returns to the Board for appellate review.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in January 2008.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Board recognizes that many years have passed since the Veteran first filed her claim for service connection in August 1996.  However, the Board has no choice but to remand the Veteran's appeal once again so that outstanding, relevant VA treatment records can be added to the claims file. 

In the October 2008 remand, the Board instructed that additional treatment records were to be added to the claims file and a VA examination scheduled.  The record reflects that there are now VA treatment records dated through October 2009 in the claims file, and that the Veteran was afforded a VA examination in December 2009.  Further, the AOJ took the necessary steps to identify and obtain any relevant private treatment records for the Veteran.  However, a review of this evidence, in particular the VA examination report, shows that additional development of the claims must be accomplished before further adjudication. 

Specifically, the December 2009 VA examiner reviewed the claims file and performed an orthopedic and neurological examination as requested.  However, in the report the examiner stated that he saw a December 2008 note by Dr. H. that recommended an MRI and EMG, but that the examiner did not see this report in the claims file.  The Board is not clear whether the examiner was referring to a report of the MRI or EMG, but the Board's review of the claims file reveals that not only is there not an MRI or EMG report of record dated in or after December 2008, but there is no record signed by Dr. H. in the claims file.  In fact, there are no VA treatment records dated in December 2008 of record.  

Further, the examiner documented the Veteran's report of recent neurological treatment.  There is no VA treatment note related to neurological treatment dated after February 2008.  The Genera Formula for Rating Diseases and Injuries of the Spine notes that neurological symptoms related to service-connected spine disabilities are to be rated separately under the appropriate rating codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  Thus, any treatment for neurological disorders is particularly relevant to the Veteran's appeal.  Accordingly, the Board determines that there are outstanding, relevant VA treatment records that need to be obtained prior to further adjudication of the claims.  The record reflects treatment within the Miami and West Palm Beach VA medical centers (VAMCs).  Thus, all VA treatment records from these facilities dated from December 2008 onward must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records from the West Palm Beach and Miami VAMCs dated from December 2009 onward.  The AOJ should ensure that treatment records related to December 2008 treatment by Dr. H. and any contemporaneous MRI and EMG reports are obtained.  All requests and responses, positive and negative, should be associated with the claims file.  If no records are available, a formal finding to that effect should be made and added to the record. 

2. If, and only if, additional VA treatment records are obtained that are relevant to the Veteran's neurological complaints, the Veteran should be scheduled for another VA examination to assess the current nature and severity of her service-connected lumbar and cervical spine disabilities.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Any and all tests should be performed, including but not limited to range of motion and sensory and motor testing, and the results should be documented in the claims file.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include consideration of all evidence received since the May 2010 supplemental statement of the case.  If any claim remains denied, the Veteran and her representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


